Exhibit 99.1 For Immediate Release For more information: Rex S. Schuette Chief Financial Officer (706) 781-2266 Rex_Schuette@ucbi.com UNITED COMMUNITY BANKS, INC. REPORTS EARNINGS OF $9.9 MILLION FOR FOURTH QUARTER 2011 · Net income of $9.9 million, or 12 cents per share · Loans stable with prior quarter, first time since March 2008 · Core transaction deposits up $266 million, or 10 percent, for the year · Nonperforming assets decline to $160 million, or 2.3 percent of assets · New director appointed BLAIRSVILLE, GA – January 25, 2012 – United Community Banks, Inc. (NASDAQ: UCBI) today reported net income of $9.9 million, or 12 cents per share, for the fourth quarter of 2011.The fourth quarter results included, among other items, a higher level of foreclosure costs reflecting an increase in sales activities, as well as the positive impact of a $3.5 million reversal of a previously established reserve related to the settlement of a state tax dispute. The 2011 net loss of $227 million primarily reflects significant credit costs in the first quarter incurred in connection with United’s problem asset disposition plan. The plan was executed in connection with raising $380 million of new capital in March 2011. “United is moving forward with a sound balance sheet and strong capital structure.This is beginning to be demonstrated in our financial results including the fourth quarter profit,” stated Jimmy Tallent, United’s president and chief executive officer.“Our core pre-tax, pre-credit earnings, excluding one-time items, were above the third quarter.We continued to dispose of problem assets aggressively.We believe the remaining credit challenges are manageable and while we are not invulnerable to the still-fragile economy, our expectation is continued profitability during 2012.” Total loans were $4.1 billion at quarter-end, equal to third quarter and down $494 million from a year earlier.“We have worked diligently to reverse the trend of declining loan balances, and achieved great progress toward that goal during 2011,” stated Tallent.“The $494 million decline included $410 million in the first quarter, primarily from the bulk loan sale and de-risking of our balance sheet, which were strategic components of our problem asset disposition plan.We are now in a position to prudently rebuild our loan portfolio and grow net interest revenue and earnings.We are encouraged to have $182 million of new loan commitments with $147 million funded in the fourth quarter and $542 million of new loan commitments with $392 million funded in the full year.The majority were commercial loans.” The fourth quarter provision for loan losses was $14 million, down from an operating provision of $47.7 million a year ago which excluded a recovery of $11.7 million related to a 2007 fraud-related loan charge-off.The third quarter 2011 provision for loan losses was $36 million, including $25 million specifically related to United’s largest loan relationship. Net charge-offs for the fourth quarter were $45.6 million, compared to $17.5 million for the third quarter and down from $47.7 million in operating net charge-offs a year ago.Fourth quarter 2011 net charge-offs included the $25 million charge-off related to a large loan relationship that was reserved for in the third quarter of 2011.Nonperforming assets decreased $28 million during the fourth quarter to $160 million at December 31, 2011, primarily related to this $25 million partial charge-off. “Nonperforming assets have been written down to levels that should allow for continued liquidation without significant losses,” Tallent said.“Total nonperforming assets will continue to be impacted by our ability to liquidate foreclosed properties, and also could be affected by uneven levels of nonperforming loan inflows and charge-offs.Looking ahead, we expect our overall credit trends to improve during 2012, although not necessarily on a straight line.” Taxable equivalent net interest revenue of $59.1 million declined slightly from the third quarter.Compared with the fourth quarter of 2010, net interest revenue declined $1.1 million, primarily due to a decrease in interest revenue resulting from a $593 million reduction in average loan balances.The effect of this reduction was significantly offset by lower interest expense due to reductions in deposit rates.Net interest margin was 3.51 percent for the fourth quarter of 2011, down seven basis points from a year ago and four basis points from the third quarter. “Loan and deposit growth are key for increasing core earnings,” Tallent commented.“The weak economy has created a highly competitive environment for good, quality loans and recognizing this, we are gaining traction with the addition of seasoned lenders in key markets.We have had tremendous success attracting core transaction deposits – increasing the balance by $266 million in 2011, or 10 percent, from a year ago and we remain sharply focused on growing core deposits.This focus continues is 2012.” Fee revenue was $12.7 million in the fourth quarter of 2011, compared to $11.5 million in the third quarter and $12.4 million a year ago.Service charges and fees were $7.2 million, up $209,000 from a year ago, due primarily to a $434,000 increase in ATM and debit card revenue, which totaled $3.0 million.However, these fees were partially offset by a $295,000 decline in overdraft fees resulting from lower volumes.Mortgage fees of $1.8 million were up $677,000 from the third quarter and down $43,000 from a year ago.The comparisons to prior periods are significantly influenced by the interest rate environment and refinancing activities. Other fee revenue of $2.8 million reflected an increase of $828,000 from the third quarter of 2011, and an increase of $51,000 from the fourth quarter of 2010.The increase from the third quarter was primarily due to the recognition of a $728,000 gain from the sale of low-income housing tax credits, while the fourth quarter of 2010 included a similar gain.Also included in each period was the recognition of deferred gains relating to the ineffectiveness of terminated cash flow hedges on certain prime-based loans. Hedge ineffectiveness gains recognized in the fourth quarter were $313,000, compared with $575,000 in the third quarter and $400,000 a year ago. Excluding foreclosed property costs, fourth quarter 2011 operating expenses were $41.8 million, down from the third quarter of 2011 and fourth quarter of 2010 by $1.9 million and $2.5 million, respectively.The decrease from the third quarter was mostly in salaries and employee benefits.The decrease from a year ago was mostly due to lower professional fees, a lower FDIC assessment and lower salaries and employee benefits. Foreclosed property costs for the fourth quarter of 2011 were $9.3 million as compared to $2.8 million last quarter and $20.6 million a year ago.The fourth quarter of 2011 included $2.4 million for maintenance of foreclosed properties and $6.9 million in net losses and write-downs on properties.For the third quarter of 2011, foreclosed property costs included $1.8 million in maintenance and $968,000 in net losses and write-downs.Fourth quarter 2010 costs included $4.8 million in maintenance and $15.8 million in net write-downs and losses. The income tax benefit for the fourth quarter included the release of $3.5 million from a previously established reserve for uncertain tax positions upon the settlement of a state tax dispute.United’s third quarter tax benefit also included the release of approximately $1.1 million in reserves for uncertain tax positions relating to state tax returns that have expired. Excluding these items, the tax provision for both periods was minimal due to the full deferred tax asset valuation allowance. “Earlier this month we announced we would record a full valuation allowance for our net deferred tax asset, and that we would restate our previously filed financial reports going back to the fourth quarter of 2010,” Tallent said.“This restatement results from an ongoing comment process with the SEC which we believe has now been resolved.While the comment process outcome was disappointing, it had no effect on our positive momentum and outlook.” Tallent continued, “The full valuation allowance results from a difference in judgment regarding the weighting of evidence supporting our deferred tax asset.We are now placing more weight on the objective negative evidence represented by our recent cumulative losses rather than the more subjective positive evidence represented by our future earnings forecasts.Once we have achieved sustained profitability and improved credit performance such that the weighting of the evidence shifts, we would expect to be able to reverse the valuation allowance.At December 31, 2011, the $268 million valuation allowance reduced Tangible Book Value per share by $4.65 and Tangible Common Equity-to-Assets ratio by approximately 2.83 percent. As of December 31, 2011, capital ratios for United were as follows: Tier 1 Risk-Based of 13.6 percent; Tier 1 Leverage of 8.8 percent; and Total Risk-Based of 15.4 percent.The Tier 1 Common Risk-Based ratio was 8.2 and the Tangible Common Equity-to-Assets ratio was 5.4 percent. United also reported today that Clifford V. Brokaw, a managing director of Corsair Capital LLC, United’s largest shareholder, has been named to its board of directors, subject to regulatory approval, and to its wholly owned subsidiary, United Community Bank.Brokaw succeeds Corsair Capital’s previous board appointee, Peter Raskind, who is expected to be named a director of one of the nation’s largest banks.Under regulatory requirements he is unable to serve as a board member simultaneously on more than one large bank holding company or bank board.In addition to Corsair, Brokaw has been a managing director of the financial institutions group at Goldman Sachs & Co, worked in the mergers and acquisitions group of J.P. Morgan, and is a director of Torus Insurance Holdings. “We are delighted to have Cliff join our board,” Tallent said. “He has already been a valuable source for guidance and direction as a board observer over the past nine months, and we look forward to his counsel in an official capacity going forward.” Conference Call United will hold a conference call today, Thursday, January 26, 2012, at 11 a.m. ET to discuss the contents of this news release and to share business highlights for the quarter.To access the call, dial (877) 380-5665 and use the conference number 41622107.The conference call also will be webcast and can be accessed by selecting ‘Calendar of Events’ within the Investor Relations section of the United’s website at www.ucbi.com. About United Community Banks, Inc. Headquartered in Blairsville, United Community Banks, Inc. is the third-largest bank holding company in Georgia. United has assets of $7.0 billion and operates 27 community banks with 106 banking offices throughout north Georgia, the Atlanta region, coastal Georgia, western North Carolina and east Tennessee.United specializes in providing personalized community banking services to individuals and small to mid-size businesses and also offers the convenience of 24-hour access through a network of ATMs, telephone and on-line banking. United’s common stock is listed on the Nasdaq Global Select Market under the symbol UCBI.Additional information may be found at United’s web site at www.ucbi.com. Safe Harbor This news release contains forward-looking statements, as defined by federal securities laws, including statements about United’s financial outlook and business environment.These statements are based on current expectations and are provided to assist in the understanding of future financial performance. Such performance involves risks and uncertainties that may cause actual results to differ materially from those expressed or implied in any such statements.For a discussion of some of the risks and other factors that may cause such forward-looking statements to differ materially from actual results, please refer to United’s filings with the Securities and Exchange Commission including its 2010 Annual Report on Form 10-Kand Quarterly Reports on Form 10-Q for the periods ended June 30, 2011 and September 30, 2011 under the sections entitled “Forward-Looking Statements” and “Risk Factors” and in United’s Current Reports on Form 8-K. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update or revise forward-looking statements. # # # UNITED COMMUNITY BANKS, INC. Financial Highlights Selected Financial Information Fourth Quarter For the Twelve YTD (in thousands, except per share Fourth Third Second First Fourth 2011-2010 Months Ended 2011-2010 data; taxable equivalent) Quarter Quarter Quarter Quarter Quarter Change Change INCOME SUMMARY Interest revenue $ Interest expense Net interest revenue (2
